ON MOTION FOR REHEARING.
LATTIMORE, Judge.
We have again reviewed the record and the facts in the light of appellant’s motion, but are constrained to adhere to the conclusion announced in our former opinion. The state witness testified to a positive sale of a gallon of whisky by appellant in consideration of a check for $5.00, which was delivered to him. We do not think the fact that the whisky was placed in the car of the purchaser by some one other than appellant, following which appellant stated that the whisky was in their car, would make the case one of circumstantial evidence. This is the only contention made.
The motion for rehearing will be overruled.

Overruled.